Citation Nr: 1448442	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from October 1966 to September 1968. 

This appeal to the Board of Veterans Appeals (Board) arises from rating actions by the Regional Office (RO) in Lincoln, Nebraska.  In February 2012, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  In February 2013, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  In November 2013, the RO denied the Veteran's claim of entitlement to a TDIU  The Veteran has appealed the denials of his claims for service connection for bilateral hearing loss, and a TDIU, and the issue of entitlement to an initial evaluation in excess of 50 percent.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2006, the RO denied a claim for service connection for hearing loss. 

2.  The evidence received since the RO's September 2006 decision, which denied a claim of entitlement to service connection for hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD is shown to have been productive of symptoms that include nightmares, sleep disturbance, intrusive thoughts, depression, and isolating behavior, and occupational and social impairment, with deficiencies in most areas, but it is not shown to have been manifested by total occupational and social impairment. 

4.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's September 2006 decision which denied a claim for service connection for hearing loss; the claim for service connection for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

2.  The criteria for an evaluation of 70 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss.

In September 2006, the RO denied a claim for service connection for bilateral hearing loss.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  

In November 2011, the appellant applied to reopen the claim.  In February 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 
Service connection may also be granted for sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014).

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The most recent and final denial of this claim was in September 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the RO's September 2006 decision, the Veteran had not specifically asserted that he had ongoing hearing loss since his service.  See e.g., Veteran's statement (VA Form 21-4138), received in March 2006.  The evidence included the Veteran's service treatment records.  An entrance examination report included audiometric test results, dated in October 1966, which did not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran's separation examination report, dated in September 1968, shows that his ears, and drums, were clinically evaluated as normal.  The separation examination report did not include audiometric tests results.  In the associated "report of medical history," the Veteran indicated that he did not have a history of ear problems, or hearing loss.

The post-service medical evidence included a private audiometric report, dated in October 2005, which showed that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  A January 2006 audiometric examination report showed that the Veteran had right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  In associated questions, he indicated that he had a history of exposure to noise from power tools, and gunfire, and that his occupational history included use of hearing protection.  

A VA audiometric examination report, dated in August 2006, showed that the examiner indicated that the Veteran's claims file had been reviewed.  The examination report noted the following: the Veteran's hearing was normal upon induction into service in April 1966.  There was no hearing examination conducted upon separation from service.  The Veteran reported that he had annual hearing examinations in association with his post-service employment, but these were not included in the claims file.  The Veteran complained that he was exposed to loud noise during service from bombs and mortars.  As a civilian, he reported having worked in construction, with current employment in a packing company.  He denied recreational noise exposure.  

On examination, he was noted to have a speech recognition score of 94 percent in the left ear, and 100 percent in the right ear.  He was not shown to have decibel loss sufficient to constitute hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner indicated that the Veteran did not have hearing loss that was related to his service, explaining that no ear or hearing problem was noted which would require medical follow-up or which, if treated, would result in a change in auditory thresholds.  The examiner further stated: exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, but this disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

At the time of the RO's September 2006 denial of the claim, the RO erroneously stated that hearing loss was not shown.  In fact, only right ear hearing loss was not shown; left ear hearing loss was shown based on a speech recognition score of 94 percent in the left ear.  However, there was no evidence of hearing loss, or even a threshold shift, during service (the only audiometric test report of record was commensurate with the Veteran's entrance into service in October 1966), and there was no competent evidence to show that the Veteran had hearing loss that was related to his service.  

The most recent and final denial of this claim was in September 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's September 2006 rating decision includes a VA disability benefits questionnaire, dated in April 2013, which shows that an audiologist provided an opinion as to whether the Veteran's service-connected tinnitus rendered him unemployable.  This report does not contain audiometric test results, or an etiological opinion with regard to hearing loss.  VA progress notes contain problems lists which note hearing loss NOS (not otherwise specified).  

The Veteran has submitted a curriculum vitae, received in May 2013, which indicates that following service he worked he worked in construction from 1968 to 1996, for a railroad from 1996 to 2001, for a refuse company from 2001 to 2003, and for a pharmaceutical company from 2003 to 2009 . 

This evidence, which was not of record at the time of the RO's September 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, there was no evidence to show hearing loss during service, or even a threshold shift of any kind (there was, and is, only one inservice audiometric report of record, dated upon entrance into service), and although bilateral hearing loss was shown in an October 2005 private audiometric report, there was no competent evidence linking hearing loss in either ear to the Veteran's service.  There is no evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The submitted evidence does not include any competent evidence to show that the Veteran has hearing loss in either ear that is related to his service.  Shade.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Increased Initial Evaluation - PTSD

The Veteran is seeking an initial evaluation in excess of 50 percent for service-connected PTSD.  

In February 2013, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  The Board notes that in June 2014, the RO assigned an effective date of November 18, 2011, for service connection for PTSD.  Therefore, the relevant time period is from November 18, 2011 to the present.  See 38 C.F.R. § 3.400 (2014).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

With regard to the history of the disability in issue, the Veteran had service in the Republic of Vietnam.  His personnel records indicate that his primary duty during that time was truck driver.  There is no inservice record of treatment for psychiatric symptoms, which are first shown in 2004, with diagnoses that included an adjustment disorder, depressive disorder, and alcohol abuse.  He complained of symptoms that included nightmares, flashbacks, anger, irritability, sleep difficulties, and depression.  In about August 2011, he was started on Trazodone.  VA progress notes show that in 2006, he was afforded two GAF scores in the 50s.  

The Board finds that the criteria for a 70 percent rating have been met.  VA progress notes dated between November 18, 2011 and December 2013, see 38 C.F.R. § 3.400, show ongoing treatment for psychiatric symptoms, with continued use of Trazodone and Prazosin.  In February 2012, the Veteran was noted to have increased isolation symptoms, specifically, his wife reported that she could not get him off of the couch for ten days.  He was assigned a GAF score of 54.  A VA PTSD disability benefits questionnaire, dated in February 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnoses were PTSD, and recurrent major depression.  The Axis V diagnosis was a GAF score of 50.  The examiner stated that the Veteran's PTSD symptoms and depression symptoms could not be differentiated.  His symptoms were noted to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response, causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He was also noted to have depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and chronic sleep impairment.  VA progress notes dated thereafter, in September and October of 2013, note a recent episode of aggressive behavior, specifically, that he had thrown a piece of furniture at his wife.  He was stared on Venlafaxine.  He was assigned GAF scores of 45.  

Finally, although a July 2013 VA DBQ shows that a psychologist concluded that "[t]he veteran's medical evidence, is not consistent with an increase in service related PTSD," as discussed infra, this opinion appears to have been based on assumptions which are not warranted under the law.  In summary, the Veteran's symptoms have been shown to include depression, sleep disturbance, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He has continuously been provided with medication for control of his psychiatric symptoms.  He has been afforded several GAF scores that indicate severe symptomatology.  As discussed infra, there are conflicting opinions of record as to whether he is unemployable due to his psychiatric symptoms.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas, including work, family relations, and thinking or mood.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Therefore, the Board finds that the criteria for a 70 percent rating have been met. 

A rating in excess of 70 percent is not warranted.  The findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  Notwithstanding the opinion in a July 2013 VA DBQ as to employability, discussed infra, and the GAF scores indicating severe symptoms, the Board finds that the criteria for a 100 percent rating have not been met.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  VA progress notes contain multiple findings which tend to show that the Veteran has not had suicidal or homicidal ideation.  They note that he gardens, goes fishing, and drives.  The findings tend to show that he had good hygiene, with unremarkable speech, goal-directed and logical thought processes, normal thought content and behavior, intact recent and remote memory, and fair judgment and insight  See e.g., VA progress notes, dated in September, October, and December of 2013.  The February 2013 VA PTSD DBQ shows that the Veteran' current alcohol use was minimal, and the examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This is evidence that the criteria for no more than a 50 percent rating have been met.  See 38 C.F.R. § 4.130, General Rating Formula.  In summary, the evidence is insufficient to show that the Veteran's symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, nor are any other PTSD symptoms shown to have resulted in such impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Accordingly, a rating in excess of 70 percent is not warranted.  See 38 C.F.R. § 4.130, DC 9411.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116 .

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned in this decision is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran has reported that he stopped working in 2009.  In a notice of the loss of group health insurance provided by his most recent employer, dated in April 2009, received from the Veteran in May 2013, the Veteran wrote, "They shut down the plant."  The Veteran's psychiatric symptomatology has been discussed.  There is no evidence of hospitalization for psychiatric symptoms.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most  probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted. 

In reaching this decision, to the extent that the claim has been denied, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Given the Board's decision in Part I, the Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: 70 percent disabling for PTSD; and 10 percent tinnitus.  See 38 C.F.R. § 4.25 (2014).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

A VA DBQ, dated in April 2013, shows that a psychologist indicated that the Veteran's claims file had been reviewed.  Regarding employability, the psychologist concluded that the Veteran's medical records indicated a "clearly worsening depression and deterioration of functioning."  The psychologist concluded, "Given this data from medical records, it is the opinion of this examiner that it is unlikely that this veteran could successfully seek, obtain and maintain gainful employment. Therefore, criteria for Individual Unemployability are met at this time for this veteran."

A VA DBQ, dated in July 2013, shows that a psychologist indicated that the Veteran's claims file had been reviewed.  The psychologist concluded that "[t]he veteran's PTSD in and of itself would not render this veteran totally incapable of
obtaining or maintaining gainful employment that is physical or sedentary. 
He could perform jobs, from a mental disorder standpoint alone, that would.
be administrative assistant type positions, in clerical duties, or in manual labor."

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence indicates that the Veteran has not worked since 2009.  He has been shown to have severe PTSD symptomatology, with GAF scores as low as 45.  An April 2013 VA opinion shows that a psychologist determined that the Veteran was unemployable due to his psychiatric symptoms.  While the Board has considered that another VA psychologist provided a contrary opinion in July 2013, the Board notes that this psychologist's rationale, in part, appears to have been based on the conclusion that the Veteran did not warrant a PTSD diagnosis prior to February 2013, even though he had received psychiatric treatment since 2004, and that his only PTSD symptoms were anxiety, chronic sleep impairment, and suspiciousness.  However, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in a veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the February 2013 VA examiner determined that the Veteran's PTSD and non-PTSD symptomatology could not be differentiated.  The July 2013 opinion provides no rationale for the conclusion that the Veteran's only PTSD symptoms were anxiety, chronic sleep impairment, and suspiciousness, nor did it assign a GAF score, or describe any other level of impairment, based solely on PTSD symptoms.  In addition, the psychologist conceded, "[T]he PTSD that is related to service would relate to reduced productivity and reliability in terms of social and occupational functioning impairment."  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.

IV.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for a TDIU, as this claim has been granted in full, any violation of the duty to assist could be no more than harmless error, and no further discussion is warranted.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With regard to the claims for service connection for hearing loss, and an increased rating for PTSD, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2011, and March 2013, of the criteria for reopening his claim for service connection for hearing loss, and for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  In this regard, the RO has repeatedly attempted to obtain records from the Veteran's former employer, but in April 2013 it was notified that no records are available.  See letter from Nipro Glass Americas, received in April 2013.  With regard to the claim for an increased initial evaluation for PTSD, the Veteran has been afforded an examination.  With regard to the application to reopen the claim for service connection for bilateral hearing loss, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for bilateral hearing loss; the claim is not reopened.  

A rating of 70 percent, and no more, for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


